Title: John Paul Jones to the American Commissioners, 3 June 1777
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
Portsmouth New Hampshire June 3d 1777
I take the Liberty of acquainting you that in obedience to Orders from the Honorable the Marine and Secret Committees of Congress, bearing date the 9th ulto, I immediately repaired here in Order to proceed in the French Ship Amphitrite from hence to Charlestown South Carolina and thence to France. The intention of the Secret Committee was first to avail of this Ships Guns and Men to make a Cruising Voyage to France. On my arrival there, my Orders are to proceed immediately to Paris, to put a Letter into your Hands, and then to take Command of a “Fine Frigate” and to receive Orders from you respecting my future Proceedings. But the Captain of the Amphitrite Monsr: Fautrel, has absolutely refused to permit my Proceeding with him in any other Character than as a Passenger, as he thinks it will be a dishonor to the French Flag to suffer an American Commission to supersede his, nor will he consent to Sail for Carolina unless on Conditions such as Colo. Langdon the Agent doth not think himself Authorized to Insure. A Week hath lapsed since this Account with duplicates hath been forwarded to the Honorable Committee. At the same time Colo. Langdon has proposed to them, that I should proceed directly to France in a new Continental Sloop of War of 18 Guns, which he is now fitting and is in great forwardness. He has also proposed that this Vessell should be continued under my direction in Order to stregthen my hands and enable me the better to Effect any Services which you may find necessary. The Captain of the Mercure, Monsr: Heraut for Nantes by whom I send this, had the Politeness to offer a frank Acceptance of the Proposition which had been made to Monsr. Fautrel, but I declined his Offer, as his Ship is of a very inconsiderable force (consisting only of 10 Three Pounders) and as I did not think myself Authorized to depart from the Express letter of my Orders. I now wait the Secret Committee’s determination, which must reach this Place before either the Amphitrite or the New Ship can be got in readiness for Sailing, and I think the probability is that Colo. Langdon’s proposition will be Adopted.
I ardently wish to be again in Active Service, and in the mean time the Prospect I have of being shortly under your direction affords me a very singular Pleasure for altho’ I am personally unknown to you, I Altogether Esteem your Characters, and have the Honor to be, Gentlemen, Your very respectful, very Obedient, most humble Servant
Jno P Jones
The Honble: B. Franklin, S. Deane & A. Lee Esqrs. Commissioners at the Court of Paris.Portsmo NH. June 3d 1777. (Copy)

 
Addressed: The Honbl. / B. Franklin S. Dean & A Lee Esqs / Commissioners at the Court / of Paris.
